Citation Nr: 0034026	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to September 
1987.  This appeal arises from an April 1999 rating decision 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  

In August 2000, the veteran testified at a videoconference 
hearing before the undersigned Board of Veterans' Appeals 
(Board) Veterans Law Judge.


FINDINGS OF FACT

1.  In June 1998, the Board denied the veteran's appeal to 
reopen a claim of service connection for a psychiatric 
disorder; the Board found that there was still no evidence of 
a nexus between the personality disorder diagnosed in service 
and any current acquired psychiatric disorder.

2.  Evidence submitted since the Board's decision of June 
1998 is either cumulative or not relevant to the matter at 
hand, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
veteran's claim for service connection for a psychiatric 
disorder may not be reopened.  38 U.S.C.A. §§ 1131, 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1998, the Board held that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder.  
That benefit was previously denied by a rating decision in 
July 1990, from which an appeal was not perfected.  The 
Board's June 1998 decision was not appealed to the United 
States Court of Appeals for Veterans Claims (Court).  Hence, 
the June 1998 decision is final, and the claim may only be 
reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  In 
determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, 
the Board must consider the evidence added to the record 
since the Board's June 1998 decision.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection for a 
psychosis may be established if it is shown to be present in 
service or manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  The regulations also state 
that a personality disorder is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303(c) 
(2000).

At the time of the June 1998 Board decision, the evidence 
showed: that adjustment disorder with mixed emotional 
features and mixed personality disorder were diagnosed during 
service, in August 1987; that the veteran was hospitalized at 
a VA facility in May and June 1988, with a diagnosis of 
personality disorder, not otherwise specified; that the 
veteran was seen at a VA mental health clinic in July, August 
and September 1988, with diagnoses of personality disorder 
and no psychotic symptoms reported; that pedophilia was 
diagnosed in a March 1989 private medical report; that an 
April 1989 psychology report showed a diagnosis of anxiety 
reaction; that subsequent private and VA hospitalization and 
outpatient records show diagnoses of a personality disorder, 
a psychotic disorder not otherwise specified, and paranoid 
schizophrenia; and that in written statements and hearing 
testimony the veteran contended that his current acquired 
psychiatric disorder began during service.

Non-duplicate evidence received since June 1998 includes:  
additional postservice VA and private treatment records and a 
Social Security Administration disability decision and 
records.  

It was previously established, and is not now in dispute, 
that the veteran had a personality disorder in service, and 
that after service pedophilia, anxiety reaction, a 
personality disorder, a psychosis, and paranoid schizophrenia 
have been diagnosed.  Any additional evidence establishing 
these facts is cumulative, and, consequently, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Of the factors necessary to 
establish service connection, the critical one remaining to 
be satisfied is that of a nexus between any current acquired 
psychiatric disorder and service.  Thus, for additional 
evidence in this case to be so significant that it would have 
to be considered in order to fairly decide the merits of the 
claim, such evidence would have to pertain to the matter of a 
nexus between current acquired psychiatric disability and 
service.  

The medical evidence added to the record since June 1998 
reflects only postservice diagnoses and treatment for 
psychiatric disorders and provides no objective basis to 
relate the current diagnoses to the personality disorder 
noted during service.  As such it is not relevant to the 
factor remaining to be established, and is not so significant 
that it must be considered.  The veteran has also submitted 
his own written statements and videoconference hearing 
testimony to the effect that his current psychiatric 
disorders began during service.  These statements are 
cumulative of his previous statements and testimony.  
Furthermore, to the extent that they are offered as medical 
evidence of a nexus between current psychiatric disability 
and service, they are not competent evidence.  The veteran is 
a layperson, and lacks the expertise to provide competent 
opinions on medical questions.  

Since all evidence submitted by the veteran subsequent to the 
Board's June 1998 denial of service connection for a 
psychiatric disorder is either not new, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, such evidence is not new and 
material, and the claim may not be reopened.  

Finally, while the appeal was pending, The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000) (VCAA), in part expanding VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim and imposing on VA certain notification duties, was 
enacted.  Here, the veteran was fully informed, including at 
the hearing on appeal, of the type of evidence that would 
serve to reopen his claim.  Furthermore, VA is not on notice 
of any outstanding evidence that it would be duty-bound 
(under VCAA) to obtain.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

 

